       Case 4:19-cv-02030 Document 1 Filed on 06/05/19 in TXSD Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

WENDY MASSEY                                  §
    Plaintiff                                 §
                                              §
v.                                            §       CIVIL ACTION NO. __________
                                              §
UNITED STATES                                 §
     Defendant                                §

                           PLAINTIFF’S ORIGINAL COMPLAINT

        COMES NOW, Wendy Massey (“Massey”) (“Plaintiff”), and files this Original Complaint

pursuant to The Federal Tort Claims Act (“FTCA”), 28 USC §1346(b). The actions of Gerardo

Miranda, an agent and employee for the Department of Homeland Security, both agents of the

United States, caused damages to Plaintiff under applicable Texas law. Therefore, Plaintiff brings

her claims solely against the United States under the FTCA for the actions of its employees and/or

agents. In support, Plaintiff respectfully shows the Court as follows:

                                             PARTIES

1. Plaintiff is a resident of Montgomery County, Texas who may be served and contacted through

     her undersigned counsel.

2. Defendant United States is sued for the personal injuries of Massey, caused by the negligent

     or wrongful acts of its employees and/or agents. As described fully below, those employees

     and agents were acting within the scope of their office or employment under circumstances

     where the United States, if a private defendant, would be found liable to Plaintiff under Texas

     law. See 28 USC §1346(b). The United States may be served with process through the Office

     of the General Counsel, located at 202 Independence Avenue Southwest, Washington, D.C.

     20201.



                                                                                        Page 1 of 6
Plaintiff’s Original Complaint
      Case 4:19-cv-02030 Document 1 Filed on 06/05/19 in TXSD Page 2 of 6



                                         JURISDICTION

3. The Court has jurisdiction over this lawsuit under 28 U.S.C. §1346(b) because the suit involves

   a claim against the United States for injury caused by the negligent act and omissions of a

   government employee while acting within the scope of his office and employment.

                                              VENUE

4. Venue is proper in this Court under 28 U.S.C. §§1391(b)(2) and 1402(b) because a substantial

   part of the events or omissions giving rise to this claim occurred in this district.

                                 CONDITIONS PRECEDENT

5. All conditions precedent have been performed or occurred.

6. Plaintiff timely presented this claim in writing to the Department of Homeland Security. This

   suit is filed within six months after the agency’s final written notice of its denial of the claim.

                                  RESPONDEAT SUPERIOR

7. Defendant is legally responsible to the Plaintiff for the acts and omissions of their employees,

   agents, servants, and representatives under the legal doctrines of respondeat superior, agency,

   and/or ostensible agency. As a result thereof, the Defendant is vicariously liable for all

   wrongful and illegal acts, omissions, and conduct of their employees, agents, servants, and

   representatives.

                                  MISNOMER/ALTER-EGO

8. In the event any parties are misnamed or are not included herein, it is Plaintiff’s contention

   that such was a “misidentification”, “misnomer” and/or such parties are/were “alter egos” of

   parties named herein. Alternatively, Plaintiff contends that such “corporate veils” should be

   pierced to hold such parties properly included in the interests of justice.




                                                                                          Page 2 of 6
Plaintiff’s Original Complaint
      Case 4:19-cv-02030 Document 1 Filed on 06/05/19 in TXSD Page 3 of 6



                                              FACTS

9. On or about October 11, 2017, Plaintiff was traveling on the bicycle pathway, the Greenbelt

   Trail, on a bicycle, approaching the intersection with Meadow Springs. Defendant’s employee,

   Gerardo Miranda, driving in a Federal Government vehicle then came to a stop at the same

   intersection, perpendicular to Massey’s position. Having the right of way, Massey proceeded

   to cross the intersection. Not looking to see that a bicyclist was already in motion, Miranda

   proceeded forwarded and ran over Massey. Massey suffered serious and significant bodily

   injury, including her neck, brain, hips, and knees.


                                 FEDERAL TORT CLAIMS ACT

10. The acts and omission by Defendant’s employees and/or agents was wrongful and negligent.

   Specifically, Defendant’s employees and/or agents were acting in the course and scope of their

   office and employment and had a duty to exercise ordinary care while driving a vehicle and

   following the state law rules of the road. Under the laws of the State of Texas, a driver is to

   follow the Texas Transportation Code and would be liable to Plaintiff for the acts and

   omissions in violation of the Texas Transportation Code. Under 28 U.S.C §2674, the United

   States is liable to Plaintiff for his damages resulting from the personal injury described below.

                                     CAUSE OF ACTION
                                        Negligence

11. Defendant is negligent and negligent per se for the following reasons:

       a. Failing to keep a proper lookout;

       b. Failing to yield the right of way at an intersection (TEX. TRANSP. CODE §545.153);

       c. Failing to stop at a designated point (TEX. TRANSP. CODE §544.010);

       d. Failing to adequately and timely apply the brakes;



                                                                                        Page 3 of 6
Plaintiff’s Original Complaint
      Case 4:19-cv-02030 Document 1 Filed on 06/05/19 in TXSD Page 4 of 6



       e. Driving while distracted; and

       f. Other acts deemed negligent.

12. Each and all of the above and foregoing acts, both of omission and commission, singularly or

   in combination with others, constituted negligence which proximately caused the occurrence

   made the basis of this suit, and Plaintiff’s injuries and damages pled herein.

                                     RES IPSA LOQUITOR

13. The conditions and/or instrumentalities involved in the incident(s) complained of herein were

   under the management and control of the Defendant, and/or its agents, servants, and

   employees. The character of the events and circumstances causing the Plaintiff’s’ injuries

   would not ordinarily occur in the absence of negligence and, under these circumstances, the

   Defendant’s negligence must be inferred under the Doctrine of Res Ipsa Loquitor as the

   doctrine is understood by law.

                                           DAMAGES

14. Plaintiff incorporates Paragraphs 1 through 13 by reference.

15. As a direct and proximate result of the acts and omissions outlined above, the Plaintiff has been

   severely damaged. The conduct of Defendant’s employees and or agents caused physical pain

   and loss, economic losses, loss of consortium, future medical expenses, future care, as well as

   emotional distress, mental anguish, and trauma.

16. Plaintiff seeks compensatory damages in an amount deemed sufficient by the trier of fact to

   compensate them for the following damages:

       a. Medical, hospital, and pharmaceutical charges and expenses in the past;

       b. Medical, hospital, and pharmaceutical charges and expenses that, in reasonable medical

           probability, will be incurred in the future;



                                                                                         Page 4 of 6
Plaintiff’s Original Complaint
      Case 4:19-cv-02030 Document 1 Filed on 06/05/19 in TXSD Page 5 of 6



       c. Past, present, and future mental anguish;

       d. Pain and suffering in the past;

       e. Pain and suffering that, in reasonable probability, will be suffered in the future;

       f. Disability and impairment in the past; and

       g. Disability and impairment that, in reasonable probability, will occur in the future;

17. Plaintiff has suffered damages from Defendant’s agents and/or employees wrongful conduct

   described herein. Accordingly, Plaintiff is seeking damages of $250.000.00.

                                            PRAYER

For these reasons, Plaintiff seeks judgment against Defendant for:

           a. compensatory and actual damages in an amount deemed sufficient by the trier of

               fact;

           b. costs of court;

           c. interest allowed by law for prejudgment and/or post-judgment interest; and

           d. such other and further relief, both general and special, at law or in equity, to which

               Plaintiff may show herself to be justly entitled.




                                                                                        Page 5 of 6
Plaintiff’s Original Complaint
      Case 4:19-cv-02030 Document 1 Filed on 06/05/19 in TXSD Page 6 of 6



                                          Respectfully submitted,

                                          PARANJPE MAHADASS RUEMKE LLP
                                          By: /s/ Tej R. Paranjpe
                                          Tej R. Paranjpe
                                          Texas State Bar No. 24071829
                                          LEAD COUNSEL

                                          Benjamin H. Ruemke
                                          Texas State Bar No. 24079250

                                          3701 Kirby Drive, Suite 530
                                          Houston, Texas 77098
                                          (832) 667-7700 (Telephone)
                                          (832) 202-2018 (Facsimile)
                                          tparanjpe@pandmllp.com
                                          bruemke@pandmllp.com




                                                                         Page 6 of 6
Plaintiff’s Original Complaint
